DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 are pending.
Election/Restrictions

Applicant's election of species:

    PNG
    media_image1.png
    246
    778
    media_image1.png
    Greyscale
with traverse in the reply filed on 02/23/2022 is acknowledged. The election was made with traverse.
The traversal is on the ground(s):

    PNG
    media_image2.png
    194
    868
    media_image2.png
    Greyscale
 is not found persuasive because the examiner never stated that the applicant needs to elect from 

    PNG
    media_image3.png
    101
    540
    media_image3.png
    Greyscale
 
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-3, 5-16 and 18, these claims are under current examination. Claims 4 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-3, 5-16 and 18 are under current examination.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (ACSNANO; 02/09/2015; vol 9 (3) 2948-2959).
Zhu discloses a method of making metal halide perovskites, methyl ammonium lead iodide or bromide comprising making ammonium halide by reacting hydrogen halide (HI or HBr) with methylamine; contacting organic ligand halide salt (methyl ammonium halide) (in excess) with a metal halide (lead iodide or bromide) in a liquid with examples of DMF, gamma-butyrolactone and forming a precursor liquid followed by addition of organic liquid with examples of CHCl3, THF, toluene for making crystals, with example wherein precursor liquid (4.6ml as the liquid for making precursor liquid is the only liquid) and organic liquid 15 ml and therefore ratio precursor liquid to organic liquid is ~1:3.2 (within limits of the instant claims 13 and 14) (entire article; especially Page 2949, col 2, paragraph 1; pages 2950-2951, Page 2956, col 1).  Page 2949, col 2, paragraph 1 discloses that organic ligand halide (methyl ammonium halide) is always required in excess to increase the solubility of metal halide. 
With regard to claim limitations “micro crystal, 0D structure and yield”-Since the cited prior art discloses same method, reactant, steps and conditions as in the instant claims, the structure of crystals and yield of the cited prior art is expected to be the same as in the instant claims. 
Since the cited prior art reads on all the limitations of the instant claims 1-2, 6-8 and 12-14, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-16, 18 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (ACSNANO; 02/09/2015; vol 9 (3) 2948-2959) and Snaith (GB 2527796 A) in combination. 
Determining the scope and contents of the prior art
Zhu discloses a method of making metal halide perovskites, methyl ammonium lead iodide or bromide comprising making ammonium halide by reacting hydrogen halide (HI or HBr) with methylamine; contacting organic ligand halide salt (methyl ammonium halide) (in excess) with a metal halide (lead iodide or bromide) in a liquid with examples of DMF, gamma-butyrolactone and forming a precursor liquid followed by addition of organic liquid with examples of CHCl3, THF, toluene for making crystals, with example wherein precursor liquid 4.6ml (as the liquid for making precursor liquid is the only liquid) and organic liquid 15 ml and therefore ratio precursor liquid to organic liquid is ~1:3.2 (within limits of the instant claims 13 and 14) (entire article; especially Page 2949, col 2, paragraph 1; pages 2950-2951, Page 2956, col 1).  Page 2949, col 2, paragraph 1 discloses that organic ligand halide (methyl ammonium halide) is always required in excess to increase the solubility of metal halide. 
With regard to claim limitations “micro crystal, 0D structure and yield”-Since the cited prior art discloses same method, reactant, steps and conditions as in the instant claims, the structure of crystals and yield of the cited prior art is expected to be the same as in the instant claims. 
Ascertaining the differences between the prior art and the claims at issue
Zhu teaches applicants process of making metal halide perovskite and provides that organic ligand halide needs to be in excess compared to metal halide for solubility, but fails to teach specific amount of excess; and organic ligand precursor N, N dimethylethylenediamine or formed salt N,N’-dimethylethane-1,2-diammonium bromide with HBr; fails to teach metal halide as SnBr2.  
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of metal halide SnBr2, Zhu teaches making perovskite using lead bromide or lead iodide. Thus based on the guidance provided by Zhu, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that other metal(II) halide may be useful in making perovskite absent any evidence to the contrary. Thus the cited prior art meets limitation of the instant claims.
With regard to the difference of molar excess of organic ligand halide compared to metal halide- Zhu teaches that organic ligand halide needs to be in excess compared to metal halide for solubility. However, Zhu is silent about providing any specific ratio. 
This deficiency is cured by Snaith. 
In same field of endeavor, Snaith discloses a method of making organic inorganic metal halide crystals (perovskites) comprising contacting organic ligand halide (having a monocation A or dication B (with examples of methyl ammonium halide (A); N,N’-dimethylethane-1,2-diammonium halide (B), same as component (ii) of the instant claim 3 made from precursor N,N-dimethylethylenediamine; wherein halide X=Cl-, Br-, I- ) (in excess to metal halide, 1.5 to 6 times, preferably 2 to 4 times; meets limitation of the instant claims 10-12) with a metal halide in a liquid with example of DMF and making a precursor liquid, followed by addition of substrate as a precipitant for making crystals (abstract; Page 3, page 13, last paragraph; page 14, paragraph 1; page 15, last paragraph; page 19; page 20, paragraph 1; page 40, last paragraph; page 41, paragraph 1; page 43; page 46; page 50, example 1). Page 50, example 1 further discloses that organic ligand halide precursor is made by reaction of organic ligand precursor with acid HX, wherein X is I forming organic halide salt.  
Thus based on the guidance provided by Zhu and Snaith, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that organic ligand halide needs to be in excess compared to metal halide and the excess needs to be 1.5 to 6 times, preferably 2 to 4 times. This is because Zhu teaches that organic ligand halide needs to be in excess compared to metal halide and Snaith teaches the amount of excess. Thus the cited prior art meets limitation of the instant claims.
With regard to organic ligand precursor N, N dimethylethylenediamine or formed salt N,N’-dimethylethane-1,2-diammonium bromide with HBr.   Zhu teaches example of methyl amine and its reaction with HBr forming corresponding ammonium bromide salt and using it in making crystal of perovskite. However, Zhu is silent about N, N dimethylethylenediamine or formed salt N,N’-dimethylethane-1,2-diammonium bromide with HBr. This deficiency is cured by Snaith.
Snaith teaches method of making perovskite using both monocation such as methyl amine as well as N, N dimethylethylenediamine by reacting with hydrogen halide such as HBr and making corresponding salt and using it in making perovskite. Thus based on the guidance provided by Zhu and Snaith, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that a monocation such as methyl ammonium bromide or a dication such as N,N’-dimethylethane-1,2-diammonium bromide may be useful in making perovskite crystal.. Thus the cited prior art meets limitation of the instant claims.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Zhu teaches applicants process of making metal halide perovskite and provides that organic ligand halide needs to be in excess compared to metal halide for solubility. Snaith teaches a method of making organic inorganic metal halide crystals (perovskites) using a comprising contacting organic ligand halide (having a monocation A or dication B (such as methyl ammonium halide (A); N,N’-dimethylethane-1,2-diammonium halide (B) (in excess to metal halide, 1.5 to 6 times, preferably 2 to 4 times) (wherein halide X=Cl-, Br-, I- ) with a metal halide in DMF, followed by addition of substrate as a precipitant for making crystals.
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is reasonable expectation of success that organic ligand halide needs to be in excess of 1.5 to 6 times, preferably 2 to 4 times compared to metal halide for making perovskite crystal and can be made  by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623